ON REHEARING
PER CURIAM.
This cause was originally dismissed, sua sponte, by the court as an appeal from an order which was not final. Appellant was granted a rehearing on the order of dismissal, at which the appellee conceded that the decree was a final adjudication upon the merits. See old Rule 1.35(b), 1954 Florida Rules of Civil Procedure, 30 F.S.A., as amended. We thereupon reinstate this appeal and proceed to consider the issues raised herein. We find this to be of no avail because we have not been provided with a complete and sufficient record upon which to review the issues involved. We must, therefore, affirm.1
Affirmed.

. Morceau v. Meader, Fla.App.1965, 179 So.2d 242; Wilder v. Altman, Fla.App. 1965, 179 So.2d 250; Williams v. Williams, Fla.App.1965, 172 So.2d 488.